Citation Nr: 1644477	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to April 1969.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his coronary artery disease in March 2010.  He has subsequently indicated that his symptoms have worsened.  As such, a remand is required in order to afford him with a contemporaneous examination so as to determine his current level of impairment with regard to his coronary artery disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, updated VA treatment records should be obtained in consideration of the Veteran's appeal.  In addition, he should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who had treated him for his disability. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from November 2010 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e). 

2.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected coronary artery disease.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

All tests and studies deemed necessary, to include as needed metabolic equivalents (METs) and ejection fraction measurements, as well as symptoms experienced upon diagnostic testing should be accomplished with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner should render all appropriate findings responsive to the applicable criteria for evaluating coronary artery disease.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the AOJ should readjudicate the claim on appeal based on the entirety of the evidence.  

If the benefit sought on appeal is denied, the AOJ must furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




